When the terms of auction are advertised or otherwise published, every one who becomes a bidder is presumed to be acquainted with the terms, and to undertake that he will comply with them. If one of them be that the purchaser shall give bond and sureties, he who becomes the highest and last bidder is bound to do so. He cannot excuse himself by saying he is unable to procure the sureties; he (396) ought to have known what he was able to do in this respect before he became a bidder. If the argument for the defendant be correct, then every bidder might refuse to give bond for the property he had purchased; and whilst on the one hand the seller would be bound to deliver the property to every bidder on security given, none *Page 345 
of them would be bound to give the security to him. And suppose all of them should fail in this respect, shall the seller have no compensation for his disappointment, trouble, and expense? Many instances have occurred in this State where actions have been maintained under such circumstances against delinquent purchasers; and the measure of damages is the difference between the price the defendant bid and that for which the property sold on being a second time exposed to sale.
Verdict for the plaintiff, and damages assessed for the difference between the £ 60 and the £ 43.